COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-13-00203-CR


DANNY RAY NALLEY                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

            FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant’s Motion To Voluntary Dismiss Appeal

Pursuant To Texas Rules Of Appellate Procedure 42.2 (A).”           The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 22, 2013




                             2